Title: From Thomas Jefferson to Nathanael Greene, 1 April 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond April 1st. 1781

I am honoured with your Favor of the 27th. by Mr. Daniel. I informed you by Colo. Morris of the reinforcement of Militia ordered to you, but they will not be in Time to supply the place of those now with you, if they leave you so early.
Certainly the knowledge that a Relief is coming in will induce them not to leave you in a State which may soon give us all to do over again. A Part of these Militia went under the regular orders of Government, and will be deemed Deserters if they withdraw without orders. The whole of them I presume went under orders from their County Lieutenants which are as obligatory as those of the Executive; how far particular stipulations may have been made with them I am uninformed. None could be made with those we ordered out. I shall use every exertion in my Power to forward on the New Levies to you, as I am sensible it is much more practicable to carry on a war with Militia within our own Country than out of it. I wrote you by Colo. Morris on the Subject of Beeves. He will have given you full information of the Issue of our preparations against Arnold.
An Enemy 3,000 strong, not a regular within our State, nor Arms to put into the Hands of the Militia are Circumstances which promise Difficulties. Yet I shall think it essential to do every Thing we can for you to prevent the Return of Cornwallis’s Army. I am &c,

T. J.

